Fourth Court of Appeals
                                   San Antonio, Texas
                                            June 24, 2021

                                      No. 04-21-00015-CV

                     Eric PASANISI and Tanganyika Wildlife Safari, Ltd.,
                                       Appellants

                                                 v.

      Mark VANHAM and Klineburger Vanham International Hunting Consultants, LLC.,
                                    Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-08521
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER

Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

        On May 19, 2021, appellees filed a motion to dismiss this appeal, arguing that this court
lacks jurisdiction over this appeal because appellants failed to timely file their notice of appeal.
The record, however, shows that appellants’ notice of appeal was timely filed. The trial court
signed a default judgment against appellants on February 7, 2019, but this order was
interlocutory because it did not dispose of all the parties and claims in the case. This
interlocutory default judgment was made final when the trial court signed a severance order on
December 17, 2020. See In re De La Cerda, No. 12-12-00149-CV, 2013 WL 451930, at *3 (Tex.
App.—Tyler Feb. 6, 2013, orig. proceeding [mand. denied]) (“When ... a plaintiff’s petition
names multiple defendants, and the plaintiff obtains a no answer default judgment against one or
more of the defendants, the default judgment is interlocutory and cannot be appealed until the
trial court either renders a final judgment in the case, or signs an order of severance making the
interlocutory default judgment final.”). Appellants filed their notice of appeal on January 15,
2021, which was within 30 days after the final judgment was signed. Therefore, appellants’
notice of appeal was timely filed. See TEX. R. APP. P. 26.1.

        Appellees’ motion to dismiss this appeal is DENIED. Appellee’s request for an extension
of time to file their brief is GRANTED. Appellees’ brief is due on or before July 16, 2021.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court